t c no united_states tax_court 3k investment partners 3k investments llc tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date in this partnership-level proceeding involving a so- called son-of-boss transaction p has moved to compel r to produce redacted copies of all tax opinions collected by r that have been issued regarding son-of-boss transactions as well as a list of the names and addresses of all law firms and accounting firms known to r to have issued tax opinion_letters regarding son-of-boss transactions held because the materials that p seeks to discover are not relevant and do not appear reasonably calculated to lead to discovery of admissible evidence and because the materials are nondisclosable return_information as defined under sec_6103 i r c p’s motions to compel production will be denied albert l grasso and david b shiner for petitioner r scott shieldes for respondent opinion thornton judge this case is before us on petitioner’s motions to compel production of documents pursuant to rule sec_72 and sec_104 for the reasons described below we shall deny petitioner’s motions background this partnership-level proceeding involves respondent’s determination that 3k investment partners the partnership was formed and availed of to engage in a so-called son-of-boss transaction respondent alleges that james menighan mr menighan purchased a prepackaged tax_shelter from the law firm jenkens gilchrist p c jenkens gilchrist whereby through his limited_liability_company 3k investments llc he acquired and contributed offsetting digital options on foreign_currency to 1unless otherwise indicated all rule references are to tax_court rules_of_practice and procedure and section references are to the internal_revenue_code as amended 2boss is an acronym for bond and option sales strategy which the commissioner regards as an abusive_tax_shelter see notice_2000_44 2000_2_cb_255 see also 128_tc_192 the partnership respondent alleges that the transaction was designed to inflate artificially mr menighan’s basis in the partnership see 568_f3d_537 5th cir 515_f3d_749 7th cir 82_fedclaims_636 80_fedclaims_11 see also 128_tc_192 in a notice of final_partnership_administrative_adjustment with respect to the partnership’s tax_year ended date respondent adjusted the items reported on the partnership’s return respondent also determined that pursuant to sec_6662 accuracy-related_penalties apply to all underpayments of tax attributable to adjustments of the partnership items 3seemingly implicit in respondent’s allegation that mr menighan purchased a prepackaged tax_shelter is the assertion that jenkens gilchrist was the promoter of the shelter a question properly at issue in this partnership-level proceeding see tigers eye trading llc v commissioner tcmemo_2009_121 in disposing of the motion before us we need not and do not address any issue as to whether petitioner would be entitled to assert reasonable reliance on the jenkens gilchrist opinions as a defense to the imposition of the penalties 4respondent determined that the accuracy-related_penalty should be imposed on these components of underpayments a percent penalty on the portion of any underpayment attributable to any gross_valuation_misstatement as provided by sec_6662 b e and h a 20-percent penalty on the portion of any underpayment attributable to negligence or disregard of rules and regulations as provided by sec_6662 b and c a percent penalty on any underpayment attributable to substantial continued petitioner timely petitioned the tax_court pursuant to rule petitioner served on respondent a request the first request to produce redacted copies of all tax opinions collected by respondent that have been issued regarding son-of-boss transactions the opinion_letters in response to the first request respondent produced no documents but noted that he previously had provided petitioner copies of two opinion_letters that jenkens gilchrist had issued to mr menighan respondent objected to providing any further response on the grounds that the request was irrelevant not likely to lead to the discovery of admissible evidence and unduly burdensome and impermissibly sought confidential third-party return_information petitioner served on respondent a request the second request to produce a list of the names and addresses of all law firms and accounting firms known to respondent to have issued tax opinion_letters regarding son-of-boss transactions the firm list in response respondent identified jenkens gilchrist as the law firm that issued the two opinion_letters to mr menighan but objected to providing any further response on the grounds that the request was irrelevant and not likely to lead to the continued understatement of income_tax as provided by sec_6662 b and d or a 20-percent penalty on the portion of any underpayment attributable to any substantial_valuation_misstatement as provided by sec_6662 b and e discovery of admissible evidence and impermissibly sought confidential return_information of third-party taxpayers petitioner filed a motion the first motion to compel production of the documents requested in the first request after the court held a hearing on the first motion petitioner filed a motion the second motion to compel production of the documents requested in the second request discussion respondent objects to petitioner’s motions to compel production of the opinion_letters and the firm list primarily on the ground of relevance and on the ground that they impermissibly seek confidential return_information of third-party taxpayers respondent as the party objecting to discovery has the burden of establishing that his objections to the requests for production should be sustained 64_tc_191 relevance rule b regarding the scope of discovery provides in part 5at the hearing although not in his written notice of objection respondent briefly raised an argument that the opinion_letters and the methods employed by the government in collecting the opinion_letters constitute nondiscoverable work product because we sustain respondent’s objections to petitioner’s discovery requests on other grounds we need not and do not address this argument the information or response sought through discovery may concern any matter not privileged and which is relevant to the subject matter involved in the pending case it is not ground for objection that the information or response sought will be inadmissible at the trial if that information or response appears reasonably calculated to lead to discovery of admissible evidence regardless of the burden_of_proof involved although the standard of relevancy in a discovery action is generally liberal the court is especially careful to require a showing of relevancy where as in this case the discovery seeks confidential information relating to third parties avedisian v commissioner tcmemo_1987_176 citing 388_f2d_520 2d cir petitioner contends that the opinion_letters and the firm list are relevant to its defense against respondent’s determination of penalties under sec_6662 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith see sec_6664 whether a taxpayer acted with good_faith depends upon the facts and circumstances of each case see sec_1_6664-4 income_tax regs in this partnership-level proceeding the applicability of any penalty that relates to an adjustment to a partnership_item is determined at the partnership level see sec_6221 when considering the determination of penalties at the partnership level the court may consider defenses of the partnership including a reasonable_cause defense presented on behalf of the partnership see klamath strategic inv fund v united_states supra pincite new millennium trading l l c v commissioner t c ___ slip op pincite whitehouse hotel ltd pship v commissioner t c ___ slip op pincite respondent does not dispute that petitioner’s requested discovery pertains to defenses of the partnership that are properly before the court petitioner alleges and respondent does not dispute that in connection with many son-of-boss transactions one or more law firms or accounting firms wrote opinion_letters to the investors supporting the claimed tax treatment petitioner alleges and respondent does not dispute that respondent has a large number of these tax opinion_letters petitioner contends the availability of a large number of law firms and accounting firms issuing tax opinion_letters determining that so-called ‘son of boss’ transactions would produce the tax results as reported by petitioner on its subject tax_return would bolster petitioner’s position that it had reasonable_cause and that petitioner acted in good_faith similarly at the hearing petitioner’s counsel argued that based upon the general consensus of national law firms across the country that were issuing tax opinion_letters that were taking the same position as the petitioner in my case was taking i wanted to show that reasonable_cause does exist to take the position that we took on the tax_return petitioner’s argument appears to be a variant of the refrain familiar to parents of teenagers that everyone’s doing it for the same reason that this does not constitute reasonable_cause for teenagers it would not constitute reasonable_cause for petitioner petitioner must establish the reasonableness of its position on the basis of the facts and merits of its own case see avedisian v commissioner supra each individual must rest on the validity of his own position under the applicable taxing provisions independently of others the legal analysis conclusions and recommendations that some tax advisers may have given other taxpayers are irrelevant to the reasonableness of the positions the partnership took on its return see 63_tc_404 petitioner suggests that the requested information is relevant to the partnership’s defense that it reasonably relied upon the advice of tax advisers reliance on the advice of a professional tax adviser may demonstrate reasonable_cause and 6we also reject any suggestion that the requested information which appears to involve only a small subset of tax advisers shows any general consensus of tax advisers regarding son-of-boss transactions good_faith if taking into account all the facts and circumstances the reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 c income_tax regs a defense of reasonable reliance on the advice of a professional tax adviser requires the advice to be provided to or for the benefit of the taxpayer and on which the taxpayer relies directly or indirectly with respect to the imposition of the sec_6662 accuracy-related_penalty sec_1_6664-4 income_tax regs reliance on a tax adviser may be reasonable and in good_faith if the taxpayer establishes the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir petitioner does not contend that the advice in the undisclosed opinion_letters was provided directly to the partnership or for its benefit indeed petitioner’s motions to compel production are predicated on an alleged lack of access to these opinion_letters and to the identities of their authors petitioner seems to suggest however that information in the opinion_letters and the firm list might lead to the discovery of admissible evidence as to the reasonableness of the partnership’s reliance upon the tax_advice contained in opinion_letters that jenkens gilchrist provided to mr menighan with respect to the transaction at issue for the reasons described below we disagree the opinion_letters and the firm list have no bearing on any issue as to whether jenkens gilchrist was provided necessary and accurate information nor do we believe that the opinion_letters and the firm list have any bearing on any issue as to whether the partnership actually relied in good_faith on the advice of jenkens gilchrist if as petitioner’s discovery motions suggest the partnership before it filed its return did not have access to the names of any firms other than jenkens gilchrist that issued opinion_letters or to the opinion_letters which it now seeks we do not see how the identity of such firms and the contents of their opinion_letters could tend to establish that the partnership acted in good_faith when it filed its return finally petitioner’s requested discovery of the opinion_letters and the firm list does not appear reasonably calculated to lead to the discovery of admissible evidence with respect to any issue as to whether mr menighan’s tax advisers at jenkens gilchrist were competent professionals with sufficient expertise to justify reliance at best petitioner’s discovery requests might be calculated to lead to discovery of evidence that the advice that jenkens gilchrist provided mr menighan was in some degree similar to advice that other tax advisers had provided other taxpayers with respect to transactions that were in some degree similar but any relevance of such evidence would be too remote we believe to justify discovery of the requested materials especially considering that they relate directly to confidential information of third parties for similar reasons we believe the requested discovery would be unduly burdensome on respondent taking into account the needs of the case see rule b moreover we believe that discovery of evidence of the professional competence of mr menighan’s tax advisers at jenkens gilchrist is obtainable from other sources that are more convenient and less burdensome see id accordingly we shall sustain respondent’s relevance objections to petitioner’s motions to compel production of documents although these are sufficient grounds to deny petitioner’s discovery motions for the sake of completeness and because the parties have argued the issue at length we shall also briefly 7respondent argues persuasively that simply removing the names of taxpayers and other identifying information would not suffice to remove the confidential nature of the opinion_letters 8respondent’s counsel presented to the court as a representative example one of the jenkens gilchrist opinion_letters to mr menighan that respondent had previously provided petitioner the opinion letter is nearly pages respondent contends and we agree especially in the light of the remote relevance of these materials that it would be unduly burdensome for respondent to review possibly hundreds of such opinion_letters page by page to make redactions address respondent’s contentions that under sec_6103 the opinion_letters and the firm list constitute confidential return_information which may not be disclosed confidential return_information under sec_6103 sec_6103 provides that returns and return_information shall be confidential and shall not be disclosed except as authorized by this title see 484_us_9 sec_6103 defines return_information expansively to include among other things a taxpayer’s identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies over assessments or tax_payments whether the taxpayer’s return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense the flush language of sec_6103 provides that return_information does not include data in a form which cannot be associated with or otherwise identify directly or indirectly a particular taxpayer the purpose and effect of these provisions is to protect taxpayers’ private financial information contained within the files of the internal_revenue_service and therefore to encourage the taxpayers’ free and open disclosure to the service 92_tc_180 return_information may not be revealed to a third party except as specifically authorized under sec_6103 id we agree with respondent that the opinion_letters and the data requested in the firm list constitute return_information within the meaning of sec_6103 because they are data received by or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title petitioner’s contention that the opinion_letters are not protected from disclosure under sec_6103 because they are not tax returns or attachments thereto ignores the plain terms of the statute which makes confidential not only returns but also return_information as defined expansively in sec_6103 petitioner suggests that if respondent were to redact taxpayer-specific information from the opinion_letters as petitioner has requested they would no longer be protected return_information we disagree in church of scientology of cal v irs supra the supreme court held that correspondence and memoranda among other materials contained within investigative files of the internal_revenue_service irs were nondisclosable return_information even if redacted of identifying data the court stated congress did not intend the statute to allow the disclosure of otherwise confidential return_information merely by the redaction of identifying details id pincite petitioner’s reliance on 117_f3d_607 d c cir is misplaced in tax analysts the court_of_appeals held that legal analyses contained in field_service_advice memoranda fsas prepared by attorneys in irs’s national_office of the office_of_chief_counsel are not return_information under sec_6103 the court_of_appeals reasoned that legal analyses contained in fsas are not data within the meaning of sec_6103 because such non-taxpayer-specific information would have nothing to do with sec_6103’s core purpose of protecting taxpayer privacy id pincite in addition the court_of_appeals reasoned that sec_6103 should be construed in conjunction with sec_6110 which requires that written determinations of the secretary be made public id by contrast sec_6110 has no applicability to the opinion_letters or the firm list the opinion_letters were written by private law firms or accounting firms rather than the commissioner’s office_of_chief_counsel the opinion_letters were collected from investigated taxpayers or parties potentially subject_to penalties moreover as previously discussed both the opinion_letters even if based upon assumed sets of facts as petitioner suggests and the data requested in the firm list constitute information specific to other taxpayers that falls within the core purpose of sec_6103 of protecting taxpayer privacy with little elaboration petitioner contends that even if the opinion_letters are nondisclosable return_information under sec_6103 we should nevertheless determine that the firm list does not constitute return_information it is not apparent to us that the firm list presently even exists it is clear however that the information which petitioner seeks to have respondent provide in the firm list constitutes data collected by the secretary in determining other taxpayers’ tax_liabilities and is therefore return_information under sec_6103 cf 267_f3d_1132 d c cir identities of tax-exempt organizations identities of third parties requesting investigations of tax exempt_organizations and materials included in the third-party requests were nondisclosable return_information 921_f2d_729 7th cir the fact of an irs audit of a taxpayer was return_information petitioner has identified no statutory exception that would permit disclosure of the return_information which it seeks to discover we conclude and hold that the opinion_letters that 9at the hearing the court gave the parties the opportunity to brief whether sec_6103 which provides certain exceptions to nondisclosure in the case of judicial and continued respondent has not already provided and the firm list are confidential return_information under sec_6103 which respondent may not disclose to petitioner in the light of the foregoing an order will be issued denying petitioner’s motions to compel production of documents continued administrative proceedings has any applicability respondent contends it does not petitioner filed a legal memorandum but did not address this issue we deem petitioner to have waived or conceded any argument as to the applicability of sec_6103
